Citation Nr: 0937445	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
hearing loss and, if so, whether service connection is 
warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that in the June 2008 statement of the case, 
the RO reopened the Veteran's claim and denied it on the 
merits.  However, prior to consideration of the Veteran's 
claim on the merits, the Board is required to consider the 
issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been characterized as shown on the first page of 
this decision.  Insofar as the Board's determination as to 
finality is favorable to the Veteran and consistent with the 
RO's actions, he is not prejudiced by the Board's actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in July 2009; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  In a final decision issued in November 2004, the RO 
denied service connection for hearing loss.

2.  Evidence added to the record since the final November 
2004 RO denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for hearing loss.

3.  Hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) 
[(2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hearing loss is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  

With respect to the merits of the Veteran's service 
connection claim, an August 2007 letter, sent prior to the 
initial unfavorable AOJ decision issued in September 2007, 
advised the Veteran of the evidence and information necessary 
to substantiate his claim of entitlement to service 
connection for hearing loss as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  Additionally, such letter informed the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records and private treatment records have been 
obtained and considered.  The Board notes that, at the July 
2009 hearing, the Veteran's representative alleged that VA 
may not have all of the Veteran's service records.  With 
respect to his service treatment records, upon a review of 
such records, the Board finds that there is no indication 
that they are incomplete.  In this regard, the service 
treatment records include the Veteran's entrance and 
discharge examinations, clinical records, and dental records.  
As such, the Board finds that VA has obtained the Veteran's 
complete service treatment records.  The Board observes that 
VA has not obtained the Veteran's service personnel records; 
however, a remand in order to associate such records with the 
claims file is not necessary.  In this regard, as will be 
discussed below, the Board finds that the Veteran has 
competently and credibly testified as to his in-service noise 
exposure and, therefore, any records, such as his service 
personnel records, detailing in-service noise exposure are 
not necessary to decide the claim.  Moreover, the Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  The Veteran has also been 
provided with a VA examination in April 2008 conducted by an 
audiologist in order to adjudicate his service connection 
claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2009 Board hearing and in documents of record, 
the Veteran claims that, while serving as a Morse Intercept 
Operator, he was exposed to a constant high-pitched noise for 
eight hours a day for approximately three and half to four 
years.  He alleges that such resulted in his current hearing 
loss and, therefore, service connection for such disorder is 
warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision issued in November 2004, the RO denied 
service connection for hearing loss.  The RO considered the 
Veteran's service treatment records and private medical 
records from Dr. Winn.  The RO noted that his service 
treatment records failed to show that he experienced any 
impaired hearing during his military service and his 
separation examination revealed normal hearing for VA 
purposes.  Additionally, the RO observed that records from 
Dr. Winn revealed that the Veteran reported that he felt like 
he had water in his left ear in September 1987 and that his 
right ear was bothering him in January 1991.  An audiogram in 
February 1991 revealed hearing loss.  The RO denied service 
connection for hearing loss because such was not shown during 
his military service or within the one year presumptive 
period following his separation from the military.  Moreover, 
the RO noted that there was no link between the Veteran's 
claimed hearing loss and his military service.  Additionally, 
the RO determined that the evidence of record failed to show 
audiometric findings which meet the criteria for defective 
hearing.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In November 2004, the Veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from the Veteran until August 2007, when VA received his 
application to reopen such claim.  Therefore, the November 
2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for hearing loss in August 
2007, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in 
this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Since the final RO denial in November 2004, evidence 
addressing whether the Veteran's hearing loss is related to 
his military service has been received.  Specifically, the 
April 2008 VA examiner offered an opinion regarding whether 
the Veteran's hearing loss was a result of his military 
duties.  Such examination also revealed a hearing loss 
disability for VA purposes in the right ear.  Additionally, 
the Veteran has offered testimony regarding his in-service 
noise exposure.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has a current hearing loss disability in the right 
ear.  Additionally, such evidence, to include the Veteran's 
lay testimony and the April 2008 VA examiner's opinion, 
addresses whether the Veteran's hearing loss was incurred 
during his military service.  Therefore, the Board finds that 
the new evidence tends to prove a previously unestablished 
fact necessary to substantiate the underlying claim of 
service connection for hearing loss.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
of entitlement to service connection for hearing loss is 
reopened.  As such, the Board will now consider the merits of 
the Veteran's claim.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to hearing 
difficulty.  On his June 1967 discharge examination, an 
audiometer evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
5
10
5
0

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the Veteran's 
separation audiological evaluation was conducted in June 
1967, the Board has converted the ASA units to ISO units as 
shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
20
15
20
15
5

Upon a review of the Veteran's in-service audiometric 
results, the April 2008 VA examiner noted that his service 
exit audiological examination was within normal limits 
bilaterally.  See 38 C.F.R. § 3.385.  

As indicated previously, the Veteran claims that, while 
serving as a Morse Intercept Operator, he was exposed to a 
constant high-pitched noise for eight hours a day for 
approximately three and a half to four years.  Such 
contentions are consistent with the Veteran's duty assignment 
to the Security Group and training as a radio operator as 
noted on his Armed Forces of the United States Report of 
Transfer or Discharge (Form DD 214).  Additionally, despite 
the fact that the record is void of documentation of 
complaints or treatment for hearing difficulty during 
service, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Post-service records, to include private treatment records 
and a VA examination report, demonstrate complaints of 
hearing difficulty.  Specifically, records from Dr. Winn 
revealed that the Veteran reported that he felt like he had 
water in his left ear in September 1987 and that his right 
ear was bothering him in January 1991.  Also, in January 
1991, Dr. Winn noted that the Veteran reported that he was a 
radio operator in the military and had some hearing loss in 
his left ear.  It was noted that an audiogram was done and 
such reveled some hearing loss in both ears.  A record dated 
in February 1991 noted that an audiogram showed asymmetric 
hearing loss.  The impression was hearing loss.   

Additionally, at the April 2008 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
40
LEFT
25
20
25
25
35

Speech discrimination was noted to be 88 percent in the right 
ear and 96 percent in the left ear.  The examiner diagnosed 
mild to moderate bilateral sensorineural hearing loss.  

With respect to the Veteran's left ear, the Boar notes that 
the evidence of record fails to reflect a current hearing 
loss disability, as defined in 38 C.F.R. § 3.385.  In the 
absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pertinent 
to the Veteran's right ear, the Board finds that the 
contemporary medical evidence demonstrates a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in August 1967.  As such, 
presumptive service connection is not warranted for hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, the Veteran testified at his July 2009 Board 
hearing that he did not notice his hearing difficulty until 
approximately 15 years after his service discharge.

With respect to whether the Veteran's hearing loss is related 
to his military service, the April 2008 VA examiner, after 
reviewing the record, interviewing the Veteran, and 
conducting an audiogram, opined that his bilateral hearing 
loss is less likely as not (less than 50/50 probability) 
caused by or a result of noise exposure during military 
service.  He noted that the Veteran's entrance and exit 
service audiological examinations were within normal limits 
bilaterally and that the Veteran wore a bilateral earmuff 
headset with a user-controlled volume control.  In this 
regard, the examiner observed that the Veteran chose to use 
only the right ear with his self-set volume level.  Health 
problems were reported, but no significant non-service noise 
exposure was reported.  As such, the examiner concluded, 
based upon the normal exit audiological examination and the 
self-set volume level of monitoring Morse Code, the 
identified bilateral hearing loss is less likely as not (less 
than 50/50 probability) caused by or a result of noise 
exposure during military service.

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his hearing loss is related to his 
military service.  While the Veteran is competent to testify 
as to his in-service noise exposure and his difficulty 
hearing, he is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's hearing loss to any disease, injury, or 
incident of service, service connection for such disorder is 
not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hearing loss.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
hearing loss is granted.

Service connection for hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


